Citation Nr: 0508696	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  88-49 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
myalgia, currently rated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for tinea versicolor.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1987 and November 1990 rating 
decisions of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for lumbar myalgia and 
pseudofolliculitis barbae, assigning a zero percent 
evaluation for each disability, and denied service connection 
for tinea versicolor.  

With regard to the service-connected lumbar myalgia, in a 
March 1989 rating decision, the RO increased the veteran's 
rating to 10 percent, effective from October 26, 1986.  More 
recently, in a July 2004 rating decision, the RO increased 
the veteran's evaluation for lumbar myalgia to 20 percent, 
effective from March 8, 2001.  The veteran's appeal, however, 
remains pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 1991, November 1993, and April 1997, the Board 
remanded the case for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Prior to March 7, 2001, the veteran exhibited no more 
than slight limitation of motion of the lumbar spine. 

3.  From March 8, 2001 to the present, the veteran does not 
exhibit severe limitation of motion of the lumbar spine under 
the old criteria, and there is no evidence of forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine under the revised 
criteria. 

4.  The veteran's service connected pseudofolliculitis barbae 
is not manifested by exfoliation, exudation, or itching of an 
exposed or extensive area; and it is not shown to cover at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
affected areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.  

5.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability or 
pseudofolliculitis barbae require frequent hospitalization, 
are unusual, or cause marked interference with employment.

6.  Tinea versicolor is not related to service or the 
service-connected pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  For the period prior to March 7, 2001, the criteria for 
an evaluation in excess of 10 percent for lumbar myalgia are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R 
§ 3.321, Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5295 (2000).

2.  From March 8, 2001, the criteria for an evaluation in 
excess of 20 percent for lumbar myalgia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R § 3.321, Part 
4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).

3.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to, and since, August 30, 2002).  

4.  Tinea versicolor was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
veteran's service connected pseudofolliculitis barbae.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in February 2004, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claims for lumbar myalgia 
and pseudofolliculitis barbae, and his service connection 
claim for tinea versicolor, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

Rating decisions dated in June 1987, November 1990, March 
1996, and July 2004, an August 1987 statement of the case 
(SOC), a January 1991 SOC, a July 2004 supplemental statement 
of the case (SSOC), and an October 2004 SSOC, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The July 2004 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Medical evidence from a chiropractic clinic, a memorial 
hospital, and a State Department of Corrections are 
associated with the claims folder.  Service medical records 
and treatment records from VA medical facilities in 
Gainesville and Lake City are also of record.  The veteran 
was afforded examinations for VA purposes in August 1990 and 
March 2001.  The veteran identified relevant evidence from 
Dr. Newbourne and Dr. Tabio from the Thomas County Justice 
Center.  The RO notified the veteran in February 2001 and May 
2001 letters that its attempts to secure the treatment 
records had been unsuccessful.  The veteran has not provided 
any additional evidence or information pertinent to the 
identified providers.  As such, further requests to obtain 
such records would be futile.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Increased Rating Claim for Lumbar Myalgia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the veteran's increased rating claim for his 
service-connected lumbar myalgia, the Board notes that during 
the pendency of the veteran's appeal, the schedule for rating 
disabilities of the spine was revised, effective September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  

In a July 2004 SSOC, the veteran was provided notice of the 
amended regulations.  In an October 2004 SSOC, the veteran 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

As noted above, the veteran's service-connected lumbar 
myalgia was assigned a noncompensable rating, effective from 
October 26, 1986.  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 10 percent evaluation requires 
evidence of slight limitation of motion of the lumbar spine.  
An evaluation of 20 percent requires evidence of moderate 
limitation of motion of the lumbar spine.  Id.  A 40 percent 
evaluation necessitates evidence of severe limitation of 
motion of the lumbar spine.  Id. 

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

In August 1990, the veteran underwent a VA examination.  The 
veteran complained of pain in the lumbar and paravertebral 
lumbar regions.  On examination, the veteran's range of 
motion of the lumbar spine was normal in all directions.  X-
rays showed moderate scoliosis toward the left side; 
vertebral body heights and intervertebral spaces were normal.  
An October 1999 VA examination of the spine was scheduled, 
however the veteran failed to report.  VA treatment records 
covering the period from October 1986 to March 2001 show 
complaints of low back pain, but no essential change in back 
pathology.  The Board finds that the veteran's low back 
disability was appropriately evaluated as 10 percent 
disabling for the period prior to March 7, 2001.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board finds that a higher rating due to pain is 
not warranted.  The veteran's 10 percent rating appropriately 
reflected the extent of pain that the veteran experienced as 
a result of his low back disability.  Id.

In a July 2004 rating decision, the veteran's service-
connected lumbar myalgia was increased to 20 percent, 
effective from March 8, 2001.  The RO determined that the 
veteran exhibited moderate limitation of motion based on 
findings from a March 2001 VA examination.  At that 
examination, the veteran's lumbar spine ranges of motion were 
as follows:  forward flexion was to 70 degrees with pain, 
extension was to 30 degrees, lateral motion was to 45 degrees 
in either direction, and rotary motion was to 55 degrees.  

In March 2004, the veteran presented to Willis Chiropractic 
Clinic with complaints of back pain due to a motor vehicle 
accident sustained in the same month.  On examination, the 
veteran's ranges of motion of the lumbar spine were as 
follows:  flexion was to 90 degrees, extension to 30 degrees, 
rotations to 30 degrees, and lateral flexion to 30 degrees.  
There were signs of stiffness.  On re-examination of the 
lumbar spine in August 2004, the veteran's ranges of motion 
remained the same.  There were signs of soreness.  Diagnosis 
was lumbar spine sprain.  

On review, there is no evidence of severe limitation of 
motion to warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5292.  There is also no evidence that the 
veteran's lumbar spine disability is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 
higher evaluation under Diagnostic Code 5295 is not 
warranted.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2004).  


As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).  The amended 
criteria are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Under Diagnostic Code 5237, the veteran's low back 
symptomatology does not warrant an evaluation higher than 20 
percent since there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
However, because the veteran's low back disability is not 
manifested by neurological pathology, Diagnostic Codes 5243 
and 5293 are not applicable.

While there is evidence of chronic back pain and soreness on 
motion of the lumbar spine, the Board notes that there is 
insufficient objective evidence of weakness, deformity or 
muscle atrophy to arrant a higher evaluation based on painful 
motion.  The 2001 VA examination report noted no significant 
objective findings.  The application of 38 C.F.R. §§ 4.40 and 
4.45 does not provide a basis for a higher rating.  The 20 
percent rating adequately compensates the veteran for his 
limitation of motion, other symptoms, and any functional 
loss.  See also Deluca, supra.

As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected lumbar myalgia must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Increased Evaluation Claim for Pseudofolliculitis Barbae

The veteran is currently assigned a noncompensable evaluation 
for his service-connected pseudofolliculitis barbae.  This 
skin disability is rated by analogy to eczema, pursuant to 
Diagnostic Code 7806.  38 C.F.R. § 4.118 (2002).

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  The veteran was advised of the 
amended criteria in a July 2004 SSOC.  See Bernard, supra.

The Board notes that, according to the relevant rating 
criteria effective prior to August 30, 2002, evidence of 
exfoliation, exudation or itching (if involving an exposed 
surface or extensive area) results in the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Evidence of exudation or constant itching 
with extensive lesions or marked disfigurement is required 
for the next higher disability evaluation of 30 percent.  Id.  
The highest disability rating allowable pursuant to this 
Diagnostic Code, 50 percent, necessitates evidence of 
ulceration, extensive exfoliation, or crusting, as well as 
systemic or nervous manifestations or exceptionally repugnant 
manifestations.  Id.  

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).  The next higher disability evaluation of 30 percent 
requires evidence of such a skin disorder extending to 20 to 
40 percent of the entire body, 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period.  Id.  The highest disability rating 
allowable pursuant to this Diagnostic Code, 60 percent, 
necessitates evidence of the extension of dermatitis or 
eczema to more than 40 percent of the entire body, more than 
40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.  

An August 1990 VA treatment record shows a diagnosis of 
pseudofolliculitis barbae.  The veteran most recently 
underwent a VA dermatological examination in March 2001.  He 
noted some bumps with ingrown hairs.  He veteran indicated 
that that he had taken tetracycline as recent as 4 to 5 
months prior for his pseudofolliculitis barbae.  On 
examination, there was no active disease; the examiner noted 
some inactive acne bumps in the neck area, primarily around 
the junction of the neck and the submandibular areas.  
Diagnosis, in pertinent part, was pseudofolliculitis barbae.  

The veteran was scheduled for a dermatological VA examination 
in February 2004, however he failed to report to the 
examination.  

The medical evidence does not support a finding that the 
veteran's service-connected pseudofolliculitis barbae has 
resulted in exudation, constant itching, extensive lesions, 
or marked disfigurement.  As such, an increased rating 
pursuant to the relevant criteria effective prior to August 
30, 2002, is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Further, the medical evidence does not reflect that the 
veteran's service-connected pseudofolliculitis barbae extends 
to at least 5 percent but less than 20 percent of exposed 
areas affected or requires intermittent systemic therapy for 
a total duration of less than six weeks during the past 12-
month period.  The evidence shows that the veteran does not 
have active (pseudofolliculitis barbae) disease.  
Consequently, an increased evaluation, pursuant to the 
revised criteria under Diagnostic Code 7806, is not 
warranted.  See 38 C.F.R. § 4.118 (2004).  

Thus, the Board concludes that a compensable rating for 
service-connected pseudofolliculitis barbae is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 78069 (effective prior 
to, and since, August 30, 2002).  As the preponderance of the 
evidence is against the veteran's increased rating claim for 
pseudofolliculitis barbae, the claim must be denied.  See 
Gilbert, supra.

Finally, the veteran is not frequently hospitalized for his 
service-connected lumbar myalgia and pseudofolliculitis 
barbae.  There is no objective evidence showing that these 
disabilities have a marked interference with employment 
beyond that contemplated in the schedular standards.  The 
record shows that as recent as August 2004, the veteran was 
gainfully employed as a construction worker.  Thus, referral 
for an extraschedular evaluation is not warranted.  See 
VAOPGCPREC 6-96 (1996).  

Service Connection Claim for Tinea Versicolor

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).

In this case, the March 2001 VA examination reveals that the 
veteran has tinea versicolor.  However, the service medical 
records, including the April 1986 separation examination 
report, are silent as to any diagnosis, treatment or 
complaint pertinent to tinea versicolor.  On review, a 
diagnosis of tinea versicolor was first rendered during an 
August 1990 VA examination, approximately four years 
following service.  Furthermore, there is also no evidence 
establishing a nexus between tinea versicolor and service.  

The Board notes that it remanded the case, in November 1993, 
in order to determine whether the veteran's tinea versicolor 
was related to his service-connected pseudofolliculitis 
barbae.  A March 2001 VA examiner specifically opined that 
the veteran's tinea versicolor had no relationship to the 
veteran's service-connected pseudofolliculitis barbae.  There 
is no competent evidence to the contrary.  As such, tinea 
versicolor has not been shown to be proximately due to, or 
the result of, the veteran's service-connected 
pseudofolliculitis barbae.  

Because a clear preponderance of the evidence is against the 
claim of entitlement to service connection for tinea 
versicolor, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an increased evaluation for lumbar myalgia, 
currently rated as 20 percent disabling, is denied.

Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to service connection for tinea versicolor is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


